                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA

 FEDERATED MUTUAL INSURANCE
 COMPANY,                                            Civil No. 18-2361 (JRT/HB)

                                 Plaintiffs,

 v.                                            MEMORANDUM OPINION & ORDER ON
                                               DEFENDANT’S MOTION TO DISMISS AND
 STATE FARM MUTUAL AUTOMOBILE                     CROSS MOTIONS FOR SUMMARY
 INSURANCE COMPANY,                                        JUDGMENT

                               Defendants.


      Mark R Bradford and Stanford P. Hill, BASSFORD REMELE, 100 South Fifth
      Street, Suite 1500 Minneapolis, MN 55402, for Plaintiff.

      Scott G Williams, HKM LAW GROUP, 30 East Seventh Street, Suite 3200, St
      Paul, MN 55101, for Defendant.


      State Farm filed a Motion to Dismiss under Fed. R. Civ. P. 12(b)(1) and a Motion for

Summary Judgment under Fed. R. Civ. P. 56(a) related to Plaintiff Federated Mutual

Insurance Company’s (“Federated”) declaratory judgment and equitable subrogation

action seeking the recovery of court-ordered costs and interest Federated paid that it

alleged State Farm was liable for. Federated also moves for Summary Judgment under

Fed. R. Civ. P. 56(a). Because the Court finds that Federated has standing, that Minnesota

law recognizes the excess insurer’s equitable subrogation rights against the primary

insurer, and that no genuine dispute of fact remains and that Federated has shown, as a
matter of law, that State Farm was liable for court costs and pre-judgment interest under

the State Farm insurance policy, the Court will deny State Farm’s motions and grant in

part and deny in part Federated’s Motion for Summary Judgment.

                                      BACKGROUND


I. FACTUAL BACKGROUND

      This case arises out of a 2009 automobile accident, an ensuing state court action,

and a dispute about which insurance company is liable for the payment of costs and

“interest due to judgment” related to an adverse verdict and order for judgment against

the mutually insured party in the underlying case.


      A.     The State Court Action


      In 2009, then-16-year-old William McMillan was rear-ended by Nicole Catherine

Groenke while on his way to school, leaving McMillan severely injured. (Declaration of

Mark R. Bradford (“Bradford Decl.”) ¶ 5, Ex. 4 at 60, June 19, 2019, Docket No. 18-1.)

Groenke had primary insurance coverage through State Farm. (Bradford Decl. ¶ 2, Ex. 1

(“State Farm Policy”), June 19, 2019, Docket No. 18-1.) The State Farm policy provided

Groenke with liability coverage up to $500,000 and, stated

             In addition to the limits of liability, [State Farm] will pay for
             an insured any costs listed below resulting from such
             accident.
                 1. Court costs of any suit for damages that we defend.
                 2. Interest on damages owed by the insured due to a
                    judgment and accruing:


                                            -2-
                        a. After the judgment, and until we pay, offer or
                           deposit in court the amount due under this
                           coverage; or
                        b. Before the judgment, where owed by law, and
                           until we pay, offer or deposit in court the
                           amount due under this coverage, but only on
                           that part of the judgment we pay.

(State Farm Policy at 15 (emphasis omitted.)) The parties do not dispute that Minnesota

law governs the interpretation of the State Farm Policy.

       Groenke also had excess insurance coverage through Federated, which identified

the State Farm policy and provided coverage “in excess” of said policy, up to $5,000,000.

(Bradford Decl. ¶ 3, Ex. 2 at 46, 48, June 19, 2019, Docket No. 18-1.)

       McMillan filed suit against Groenke in 2015 in Minnesota state court. See

McMillan v. Groenke, Court File No. 27-CV-15-4068 (Hennepin County). As Groenke’s

primary insurer, State Farm hired counsel to defend Groenke and controlled the litigation.

(See 2d Aff. of Scott G. Williams ¶¶ 2–4, Exs. A–C, July 10, 2019, Docket No. 22 (letters

from outside counsel State Farm hired to litigate the dispute).) On November 15, 2016,

a jury found Groenke 100 percent at fault and awarded McMillan $3.25 million in

damages, allocated as follows:

              Past pain, disability, and emotional distress:             $290,000
              Future pain, disability, and emotional distress:           $1,325,000
              Loss of future earning capacity:                           $1,360,000
              Future healthcare expenses:                                $275,000

(Bradford Decl. ¶ 4, Ex. 3 at 57.)




                                            -3-
       On December 5, 2016, McMillan’s counsel filed an affidavit outlining the costs

McMillan believed he was entitled to recover in addition to the damages award, and also

emailed State Farm informing them of such costs. (Id. ¶¶ 7– 8, Exs. 6 and 7.)

       On December 9, 2016, the state court issued an order for judgment adopting the

verdict. (Bradford Decl. ¶ 5, Ex. 4 at 62.) The order noted that, as a matter of law,

McMillan was entitled to pre-verdict interest on the $290,000 for past pain, disability, and

emotional distress at a rate of 10% per year; post-verdict/pre-judgment interest on the

entire $3.25 million damages award at a rate of 10% per year (or roughly $890.41 per

day); and “post-judgment interest together with such costs and disbursements as may be

taxed against [Groenke].” (Id. at 61–62; see also Minn. Stat. § 549.04 subd. 1 (discussing

entitlement to taxable costs), § 549.09 (discussing entitlement to interest on damages.))

The entry of judgment was automatically stayed for 30 days per Minn. R. Gen. P. 125,

which sets a standard 30-day stay of entry on all orders for judgment that follow a trial to

allow the parties to file post-trial motions and draft appeals without formal collection

efforts. See Minn. R. Gen. P. 125.


       B.     State Farm’s “Drake-Ryan Agreement” with McMillan


       After the state court issued its order for judgment, State Farm began “Drake-Ryan

Agreement” discussions with McMillan. (Bradford Decl. ¶ 9, Ex. 8 at 11.) A “Drake-Ryan

Agreement” is, essentially, a partial settlement agreement in which a claimant releases

all claims against the primary insurer (which then extracts itself from the litigation) and


                                            -4-
the insured up to the limits of the primary insurer’s policy coverage while retaining the

right to bring claims against the defendant for a damage award up to the limits of the

excess insurer’s policy coverage. Drake v. Ryan, 514 N.W.2d 785, 790 (Minn. 1994).

Although Drake-Ryan Agreements do not require the primary insurer to actually exhaust

its policy, if the primary settles for less than its total coverage limits, the Drake-Ryan must

include a waiver acknowledging the primary’s policy was not exhausted and that the

plaintiff will only seek to recover damages “in excess” of the primary’s coverage limits.

Id. at 789.

        On December 19, 2016, State Farm sent a draft Drake-Ryan Agreement to

McMillan offering him $380,000 as the “full extent of the remaining liability limit of the

State Farm policy.” 1 (Bradford Decl. ¶ 9, Ex. 8 at 11.) The draft agreement did not discuss

any additional obligation to pay for court costs or interest on the judgment or include a

waiver of such costs and interest. (Id.) State Farm also cc’d Federated on the mailing.

(Id. at 9.)

        On December 21, 2016, Federated wrote to State Farm raising concerns that the

draft agreement did not actually exhaust State Farm’s obligations to Groenke because it

did not account for costs and interest. (Id. ¶ 10, Ex. 9 at 15-16.) Federated requested

confirmation that State Farm would pay the “costs and all interest accrued, in addition to



1  State Farm previously paid $120,000 from the policy to another claimant from the same
accident. (See Bradford Dec. ¶ 12, Ex. 11 at 27.) Therefore, only $380,000 of the $500,000
liability coverage was left for McMillan to recover. (Id.)


                                             -5-
its remaining indemnity limits of $380,000” so that Federated could begin to pursue a

global settlement with McMillan. (Id. at 16.) State Farm did not respond to Federated

and, instead, on December 26, 2016, settled with McMillan consistent with the terms of

the draft Drake-Ryan Agreement. (Bradford Decl. ¶ 11, Ex. 10 at 19–22.) On December

29, 2016, State Farm sent a copy of the executed Drake-Ryan Agreement to Federated

and extracted itself from the litigation. (Bradford Decl. ¶ 13, Ex. 12 at 49.)

       The next day, December 30, 2016, Federated raised concerns about the validity of

the Drake-Ryan Agreement with State Farm and warned State Farm that future litigation

between the mutual insurers was likely because of it. (Id. at 50.) Federated then assumed

Groenke’s defense under protest. (Id.)

       Consistent with Minn. R. Gen. P. 125, the court entered judgment on January 9,

2017. (Id. ¶ 6, Ex. 5 at 64.) Almost a month later, on February 7, 2017, Federated settled

with McMillan for $2,170,000 million. (Id. ¶ 14, Ex. 13 at 54.) The Federated settlement

noted that State Farm’s Drake-Ryan Agreement did not account for costs or interest that

McMillan was legally entitled to collect. (Id. at 53.) Accordingly, Federated paid those

sums in its settlement with McMillan and preserved its right to seek reimbursement from

State Farm. (Id. at 55–56.) The Federated settlement was allocated as follows:

              Pre-judgment interest:                     $54,526.03
              Post-judgment interest:                    $25,811.90
              Taxable Costs:                             $38,925.91
              Negotiated Jury Award:                     $2,050,736.16




                                             -6-
(Id.). The settlement between Federated and McMillan ended the underlying dispute

between McMillan and Groenke.


II.    PROCEDURAL BACKGROUND

       Federated served its Complaint on State Farm on July 16, 2018 seeking a

declaratory judgment under Minn. Stat. § 555.01 and equitable subrogation for payments

Federated made but for which it alleged State Farm was liable. (Notice of Removal, Ex. A

(“Compl.”) at 10–13, Aug. 13, 2018, Docket No. 1.)

       State Farm timely removed to this Court on August 13, 2018. (Notice of Removal

at 4.) State Farm filed a Motion to Dismiss under Fed. R. Civ. P. 12(b)(1), arguing

Federated lacked standing to file suit. (June 19, 2010, Docket No. 9.) Alternatively, State

Farm moved for summary judgment under Fed. R. Civ. P. 56(a), arguing that Minnesota

law does not recognize claims for equitable subrogation between excess and primary

insurers and also that liability for costs and interest did not attach under the State Farm

Policy at the time it entered into the Drake-Ryan Agreement. (Id.) Federated also moved

for Summary Judgment under Rule 56(a) arguing State Farm was liable for costs and

interest under the State Farm Policy at the time it entered into the Drake-Ryan

Agreement. (June 19, 2019, Docket No. 15.) State Farm’s Motion to Dismiss will be

considered first followed by the parties’ cross motions for summary judgment.




                                            -7-
                                        DISCUSSION


I.     MOTION TO DISMISS


       A.     Standard of Review


       “A motion to dismiss pursuant to Rule 12(b)(1) challenges the Court’s subject

matter jurisdiction and requires the Court to examine whether it has authority to decide

the claims.” Damon v. Groteboer, 937 F. Supp. 2d 1048, 1063 (D. Minn. 2013). In this

fact-based 12(b)(1) attack on Federated’s standing, the Court “need not accept bare

allegations in” Federated’s pleading as true, but rather may “weigh the evidence, and

make findings to resolve disputed fact issues.” Disability Support All. v. Heartwood

Enterprises, LLC, 885 F.3d 543, 547 (8th Cir. 2018).


       B.     Constitutional Standing


       “Standing is always a ‘threshold question’ in determining whether a federal court

may hear a case.” 281 Care Comm. v. Arneson, 638 F.3d 621, 627 (8th Cir. 2011) (quoting

Eckles v. City of Corydon, 341 F.3d 762, 767 (8th Cir. 2003)). To have standing, “[t]he

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (Lujan v. Defenders




                                             -8-
of Wildlife, 504 U.S. 555, 559–61 (1992)). As the party bringing this action, Federated

bears the burden of invoking the Court’s jurisdiction. Id.

       State Farm argues Federated lacks standing because Federated is a stranger to

both the Drake-Ryan Agreement and the State Farm Policy. However, as the excess

insurer Federated has standing “to challenge the interpretation and application” of both

the State Farm Policy and the Drake-Ryan Agreement, even if it is a stranger to both

contracts, because Federated’s liability depends entirely on State Farm’s obligations

under the both contracts. Acuity v. Johnson, 776 F.3d 588, 594 (8th Cir. 2015) (“The rights

and liabilities of an excess insurer are entirely predicated upon the rights and liabilities of

the primary insurer” and thus an excess insurer may “challenge the interpretation and

application of contract terms” of a primary insurer).

       Accordingly, the Court will deny State Farm’s Motion to Dismiss pursuant to Rule

12(b)(1).


II.    SUMMARY JUDGMENT


       A.     Standard of Review


       Summary judgment is appropriate when there are no genuine issues of material

fact and the moving party can demonstrate that it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit, and

a dispute is genuine if the evidence is such that it could lead a reasonable jury to return a



                                             -9-
verdict for either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court

considering a motion for summary judgment must view the facts in the light most

favorable to the non-moving party and give that party the benefit of all reasonable

inferences to be drawn from those facts. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

       Summary judgment is appropriate if the non-moving party “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The non-moving party may not rest on mere allegations or denials but

must show through the presentation of admissible evidence that specific facts exist

creating a genuine issue for trial. Anderson, 477 U.S. at 256.


       B.     Equitable Subrogation


       Subrogation allows the insurer to stand in the shoes of the insured and acquire “all

of the rights the insured may have against a third-party.” Medica, Inc. v. Atl. Mut. Ins. Co.,

566 N.W.2d 74, 77 (Minn. 1997). Subrogation is premised on the idea “that no one should

be enriched by another’s loss.”        Id., 566 N.W.2d at 76–77 (quoting 6A John A.

Appleman, Insurance Law & Practice § 4054 at 143 (1972)). Minnesota law recognizes

both equitable and conventional subrogation. Id. at 77. Equitable subrogation provides

for reimbursement from a party who should have made the payments in the first place.

Id. (noting the purpose of equitable subrogation is “to place the charge where it ought to


                                            -10-
rest, by compelling the payment of the debt by him who ought in equity to pay it.”

(quoting Westendorf v. Stasson, 330 N.W.2d 699, 703 (Minn. 1983)). While equitable

subrogation is highly favored, it “is not an absolute right, but rather, one that depends on

the equities and attending facts and circumstances of each case.” Citizens State Bank v.

Raven Trading Partners, Inc., 786 N.W.2d 274, 279 (Minn. 2010) (quoting Universal Title

Ins. Co. v. United States, 942 F.2d 1311, 1315 (8th Cir. 1991)).

       The Minnesota Supreme Court has long recognized the excess insurer’s equitable

subrogation rights against the primary insurer. In Continental Casualty Company v.

Reserve Insurance, Company the court reasoned subrogation is allowed because the

excess insurer’s position is “analogous to that of the insured when only one insurer is

involved.” 238 N.W.2d 862, 864 (Minn. 1976) (quoting R. Keeton, Insurance Law, s.

7.8(d)). 2 The Court explained:

               [w]hen there is no excess insurer, the insured becomes his
               own excess insurer, and his single primary insurer owes him a
               duty of good faith in protecting him from an excess judgment
               and personal liability. If the insured purchases excess
               coverage, he in effect substitutes an excess insurer for
               himself. It follows that the excess insurer should assume the
               rights as well as the obligations of the insured in that position.

Id.




2 See also Federated Mut. Ins. Co. v. Am. Family Mut. Ins. Co., 350 N.W.2d 425, 427 (Minn. Ct.
App. 1984) (“The line of cases allowing any indemnity between insurers does so on the theory
that the excess carrier is subrogated to the insured’s right to require the primary carrier to pay
its policy limits first”).


                                              -11-
       State Farm argues that Continental Casualty does not extend to the recovery of

costs and “interest due to a judgment” against a mutually insured. State Farm’s reasoning

fails. It is undisputed that if Groenke (the insured) sought indemnity from State Farm for

payments she made that should have been covered under the policy, she would have a

cognizable claim. Consequently, Federated, as the excess insurer standing in Groenke’s

shoes, has the same rights that Groenke would have. Further, viewing the evidence in a

light most favorable to Federated, the Court finds the equities weigh in Federated’s favor.

       Accordingly, the Court will deny State Farm’s motion for summary judgment on

this this ground.


       C.     State Farm’s Liability for Costs and Interest Under its Policy


       The parties dispute whether State Farm was liable to cover costs and pre- and post-

judgment interest under its Policy at the time it entered into the Drake-Ryan Agreement

and extracted itself from the litigation. As noted above, for a primary insurer to properly

extract itself from the litigation under Drake, the Drake-Ryan Agreement must either

exhaust the primary carrier’s policy limits or include a waiver of claims sought between

the amount settled for and the primary’s policy limits. Drake, 514 N.W. at 789. It is

undisputed that the Drake-Ryan Agreement in this case did not account for costs or

interest that were, at some point, covered under the State Farm Policy. Therefore, if State

Farm was liable for costs or interest at the time it entered into the Drake-Ryan Agreement,

Federated would be entitled to reimbursement for what State Farm ought to have paid


                                           -12-
in the first place and for reasonable costs it incurred defending Groenke after State Farm

wrongfully extracted itself from the litigation via the incomplete Drake-Ryan Agreement.

       State Farm concedes that its Policy covers the costs and pre- and post-judgment

interest at issue. However, it argues that its liability to cover such amounts had not

attached when it entered the Drake-Ryan Agreement because, although judgment had

been ordered, judgment had not been administratively entered due to Minn. R. Gen. P.

125’s 30-day automatic stay of entry.

       As to post-judgment interest, State Farm appears to be correct in the sense that it

owes Federated nothing. Post-judgment interest accrues “on the unpaid balance of the

judgment or award from the time that it is entered or made until it is paid.” See Minn.

Stat. 549.09, subd. 2. Thus, even if State Farm was liable for post-judgment interest under

its Policy at the time it entered into the Drake-Ryan Agreement, post-judgment interest

had not yet accrued. Federated is therefore not entitled to reimbursement for any post-

judgment interest it paid to McMillan.

       However, as to the remainder of the costs and pre-judgment interest, State Farm’s

argument fails for several reasons. First, and primarily, nowhere does the Policy tie State

Farm’s liability for either costs or interest specifically to the entry of judgment. 3 The




3 Under Minnesota law, the interpretation and application of an insurance policy is a question of
law that may properly resolved on summary judgment. See, e.g., Quade v. Secura Ins., 814
N.W.2d 703, 705–06 (Minn. 2012).



                                              -13-
provision requiring State Farm to cover costs does not even include the word “judgment,”

and the provision covering “interest due to a judgment” does not specifically state that

judgment must be entered before State Farm’s liability attaches under the Policy. Given

this language, a reasonable person in Groenke’s (the insured) shoes would not have

understood the Policy to be limited to costs and interest only after the judgment was

administratively entered. See Midwest Family Mut. Ins. Co. v. Wolters, 831 N.W.2d 628,

636 (Minn. 2013) (“Provisions in an insurance policy are to be interpreted according to

both plain, ordinary sense and what a reasonable person in the position of the insured

would have understood the words to mean.”) State Farm provides no rationale for why

the Court should view costs and pre-judgment interest that had accrued differently from

the underlying liability limits of the State Farm Policy at that stage of the litigation.

       Second, Minnesota law also suggests that the Court should not impute “entry of

judgment” language to the Policy. Minnesota Statutes Chapter 549 governs a party’s right

to recover costs and interest and, importantly, discusses “judgment” and the “entry of

judgment” separately. See generally Minn. Stat. §§ 549.01–34. Thus, the Court concludes

that when the Chapter states only “judgment,” it must be referring to the order for

judgment. 4 Additionally, unlike post-judgment interest, pre-judgment interest runs from



4 See, e.g., Minn. Stat. § 549.02 (noting only that “upon judgment in the plaintiff’s favor” the
plaintiff is entitled to $200); Minn. Stat. § 549.04, subd. 1 (noting only that “the prevailing party”
is entitled to recover reasonable costs and not mentioning “judgment” or “entry of judgment”);
Minn. Stat. § 549.09 (“When a judgment or award is for the recovery of money, . . . interest from
                                                                    (footnote continued on next page)

                                                -14-
the beginning of the judicial proceedings until judgment is administratively entered. See

Northwest Airlines, Inc. v. Flight Trails, 3 F.3d 292, 297–98 (8th Cir. 1993) (discussing

prejudgment interest under § 549.09). Because costs and pre-judgment interest had

undoubtedly accrued at the time State Farm entered into the Drake-Ryan Agreement,

State Farm was responsible for covering what was owed under the clear terms of the

Policy.

          Third, State Farm’s argument is contrary to the purpose behind Minn. R. Gen. P.

125 and Drake. The purpose of Minn. R. Gen. P. 125 is to allow the losing party to file

post-trial motions or perfect its appeal free from the threat of formal collection efforts.

Minn. R. Gen. P. 125, Advisory Committee Comment (1992 Amendment). Its purpose is

certainly not to allow primary insurers to reach partial settlements that pass their

coverage obligations onto excess insurers. Similarly, while the Court does not make any

bad faith determination regarding State Farm’s actions, allowing State Farm to pass its

obligation onto Federated in these circumstances would violate key tenants behind the

Minnesota Supreme Court’s reasoning in Drake.              See Drake, 514 N.W. at 789–90




the time of the verdict, award, or report until judgment is finally entered shall be computed [by
the court according to the statute] and added to the judgment or award.”).



                                              -15-
(discussing the potential for primary insurers to enter “token settlements” that force the

excess to incur obligations it did not contract for). 5

       Fourth, and finally, there was no practical bar to State Farm’s compliance. At the

time State Farm executed the Drake-Ryan Agreement, it could have easily determined

both the costs and interest McMillan was entitled to recover. State Farm was aware of

McMillan’s claimed costs and the Court clearly set out the rate at which interest accrued.

State Farm therefore could have adequately determined the amount of costs and interest

for which it was liable under its Policy.

       In short, the Court finds that, as a matter of law, State Farm was obligated by the

clear terms of its Policy to cover the costs and pre-judgment interest that McMillan was

legally entitled to recover at the time it entered into the Drake-Ryan Agreement. State

Farm could not shift its coverage obligations to Federated by not accounting for them in

the Drake-Ryan Agreement. Because State Farmed failed to account for the required



5 The Court also notes that this case appears to be the first time a Drake-Ryan Agreement was
reached, or at least challenged, post-trial. See, e.g., Booth v. Gades, 788 N.W.2d 701, 702 (Minn.
2010) (noting the Drake-Ryan Agreement was entered in May 2007 before trial in November
2007); Cincinnati Ins. Co. v. Franck, 644 N.W.2d 471, 472 (Minn. Ct. App. 2002) (discussing the
Drake-Ryan Agreement then stating “[t]he Francks then sued the Pennistons”); Stan Koch & Sons
Trucking, Inc. v. Great W. Cas. Co., No. 05-1225 (RHK/AJB), 2006 WL 2331181, at *2 (D. Minn.
Aug. 10, 2006), aff'd, 517 F.3d 1032 (8th Cir. 2008) (“Immediately before the trial began, Sirius
entered into a Drake v. Ryan release with Kelly . . . .”).
       This makes sense. On balance, post-trial Drake-Ryan Agreements, at least in part,
promote policies contrary to the policies behind Drake. Indeed, post-trial Drake-Ryan
Agreements discourage pre-trial settlements and, in turn, decrease efficiency for the parties and
the court, while increasing the excess insurer’s exposure to bad faith from the primary insurer.
See Drake, 514 N.W. 2d at 790 (discussing public policy considerations).



                                              -16-
costs and pre-judgment interest in its Drake-Ryan Agreement, the agreement did not

allow State Farm to extract itself from the litigation. As a result, in addition to costs and

pre-judgment interest, Federated is entitled to recover the reasonable costs it incurred

when it undertook Groenke’s defense under protest.

       Accordingly, because no genuine dispute of fact remains and the Court finds

Federated is entitled to judgment as a matter of law, the Court will deny State Farm’s

Motion for Summary Judgment and grant in part and deny in part Federated’s Motion for

Summary Judgment. The Court will order State Farm to reimburse Federated in the

amount totaling $102,677.94. This amount includes $93,451.94 for the costs and pre-

judgment interest that State Farm was liable to pay under its Policy at the time it entered

into the Drake-Ryan Agreement. It also includes $9,226.00 for costs, which the Court

finds reasonable, that Federated incurred after undertaking Groenke’s defense after

State Farm wrongfully extracted itself from the litigation.



                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Defendants’ Motion to Dismiss and alternatively, for Summary Judgment

[Docket No. 9] is DENIED;

       2.     Plaintiff’s Motion for Summary Judgment [Docket No. 15] is GRANTED in

part and DENIED in part.


                                            -17-
       3.     The Court declares that Defendant was liable by the clear terms of the State

Farm Policy to cover McMillan’s reasonable costs and pre-judgment interest at the time

Defendant entered into the Drake-Ryan Agreement;

       4.     The Court further declares that because Defendant failed to account for

costs and pre-judgment interest in the Drake-Ryan Agreement, Defendant wrongfully

extracted itself from the underlying litigation;

       5.     Plaintiff is entitled to judgment in the amount of $102,677.94 for the

following payments it made that Defendant was legally obligated to pay for under the

terms of Defendant’s insurance policy; $38,925.91 in taxable costs; $54,526.03 in pre-

judgment interest; 6 and $9,226.00 in defense costs. Payment shall be made within 30

days of the entry of judgment.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: March 24, 2020                              _______                    ______
at Minneapolis, Minnesota.                                 JOHN R. TUNHEIM
                                                               Chief Judge
                                                       United States District Court




6The Court notes that Federated requested it be awarded $56,331.50 in pre-judgment interest.
(Def. Mem. Supp. at 12, June 19, 2019, Docket No. 17.) However, it appears Federated paid only
$54,526.03 in pre-judgment interest to McMillan. (Bradford Decl. ¶ 14, Ex. 13.) The Court
therefore will award the lower amount of $54,526.03, not $56,331.50.


                                            -18-
